         Case 19-35654 Document 889 Filed in TXSB on 02/21/20 Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
____________________________________
                                     §
In re:                              §  Case No. 19-35654 (MI)
                                     §
EP ENERGY CORPORATION, et al,1       § Chapter 11
                                     §
                                     §
       Debtors.                      § (Jointly Administered)
____________________________________§

       MSB OWNERS’ CONDITIONAL OBJECTION TO MOTION OF DEBTORS
        PURSUANT TO 11 U.S.C. § 1121(d) TO EXTEND EXCLUSIVE PERIODS
                            [Related to Doc. No. 758]

        Storey Minerals, Ltd., Storey Surface, Ltd., Maltsberger, LLC, Maltsberger/Storey Ranch,

LLC, Maltsberger/Storey Ranch Lands, LLC, the Estate of Sarah Lee Maltsberger, and Rene R.

Barrientos, Ltd. (collectively, the “MSB Owners”), file this MSB Owners’ Conditional Objection

to Motion of Debtors Pursuant to 11 U.S.C. § 1121(d) to Extend Exclusive Periods (the

“Objection”), and respectfully state as follows:

                                                 OBJECTION

        1.       The MSB Owners conditionally object to the Motion of Debtors Pursuant to 11

U.S.C. § 1121(d) to Extend Exclusive Periods [Doc. No. 758], (the “Motion”) in the event its rights,

claims, interests and contracts are not stipulated to pass through the Debtors’ bankruptcy cases. In

that event, and if the current Plan is not confirmed, exclusivity should expire because the Debtors




1
  The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP
Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092) (collectively, the “Debtors”).
The Debtors’ primary mailing address is 1001 Louisiana Street, Houston, TX 77002.
          Case 19-35654 Document 889 Filed in TXSB on 02/21/20 Page 2 of 3




have failed to demonstrate cause exists to extend the exclusivity period. For several months,2 the

Debtors have been pursuing approval of the current plan of reorganization (the “Plan”) that seeks

to award virtually all of the Debtors’ new equity to existing insider sponsors and new debt holders

who bought up much of the 1.5L secured note tranches at substantial discounts in the months

before the bankruptcy.

         2.      To the extent this Plan is not approved and confirmed, the exclusive time should

expire to allow other parties to pursue their concepts for reorganizing the Debtors.

         3.      The Debtors have failed to demonstrate that “cause” exists to extend the exclusive

time and therefore, the Motion for Extension should be denied.

         WHEREFORE, the MSB Owners requests that the Court: (i) sustain this Objection, (ii)

deny the Motion, and (iii) grant such other relief as the Court deems just and proper.

    Dated: February 21, 2020                    HAYNES AND BOONE, LLP

                                                By: /s/ Patrick L. Hughes
                                                Patrick L. Hughes
                                                Texas Bar No. 10227300
                                                David Trausch
                                                Texas Bar No. 24113513
                                                1221 McKinney Street, Suite 2100
                                                Houston, Texas 77010
                                                Telephone: (713) 547-2000
                                                Facsimile: (713) 547-2600
                                                Email: Patrick.Hughes@haynesboone.com
                                                Email: David.Trausch@haynesboone.com

                                                             -and-




2
  See, e.g., Declaration of Avinash D’Souza dated October 18, 2019 [Doc. No. 186] ¶ 10 (“Over the past few months,
Evercore and the Debtors’ other advisors conducted a thorough strategic review and financing marketing process and
engaged in extensive negotiations that resulted in obtaining commitments to backstop the Rights Offering and provide
the Exit Facility on the best possible terms available to achieve a value-maximizing transaction.”).



                                                         2
Case 19-35654 Document 889 Filed in TXSB on 02/21/20 Page 3 of 3




                         MCGINNIS LOCHRIDGE LLP
                         Donald D. Jackson
                         State Bar No. 00787753
                         Christopher L. Halgren
                         State Bar No. 24069859
                         Austin W. Brister
                         State Bar No. 24080804
                         711 Louisiana St., Suite 1600
                         Houston, Texas 77002
                         Telephone: (713) 615-8500
                         Fax: (713) 615-8585
                         Email: djackson@mcginnislaw.com
                         Email: chalgren@mcginnislaw.com
                         Email: abrister@mcginnislaw.com

                         COUNSEL FOR THE MSB OWNERS




                               3
